 

Exhibit 10.29

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO LEASE AGREEMENT (“this First Amendment”) is dated as of
December 19, 2014 (“Effective Date”), by and between ARE-MARYLAND NO. 30, LLC, a
Maryland limited liability company, having an address at 385 E. Colorado Blvd.,
Suite 299, Pasadena, California 91101 (“Landlord”), and GENVEC, INC., a Delaware
corporation, having an address at Suite 220N, 910 Clopper Road, Gaithersburg,
Maryland 20878 (“Tenant”).

 

RECITALS

 

A.      Landlord and Tenant have entered into that certain Lease Agreement
(“Lease”) dated as of November 15, 2013 between Landlord and Tenant, wherein
Landlord leased to Tenant certain premises (“Original Premises”) located at
Suite 220N, 910 Clopper Road, Gaithersburg, Maryland 20878, as more particularly
described in the Lease.

 

B.       Landlord and Tenant desire to amend the Lease, among other things, to
lease to Tenant an additional 2,290 rentable square feet on the second floor of
the Building as shown as the cross-hatched area on Exhibit A attached hereto
located at Suite 260S, 910 Clopper Road, Gaithersburg, Maryland 20878
(“Expansion Premises”; the Original Premises and the Expansion Premises are
hereinafter collectively referred to as the “Premises”), and to provide a tenant
improvement allowance for use in the Expansion Premises.

 

AGREEMENT

 

Now, therefore, the parties hereto agree that the Lease is amended as follows:

 

1.       Definitions; Recitals. Terms used in this First Amendment but not
otherwise defined shall have the meanings set forth in the Lease. The Recitals
form an integral part of this First Amendment and are hereby incorporated by
reference.

 

2.       Expansion Premises. Effective as of the Expansion Premises Commencement
Date (as defined below), (a) the Original Premises shall be expanded to include
the Expansion Premises, and (b) Exhibit A to this First Amendment, which depicts
the Expansion Premises as the cross-hatched area as well as the Original
Premises, hereby replaces Exhibit A to the Lease.

 

3.       Changes to Defined Terms. Effective as of the Expansion Premises
Commencement Date, the following amendments are hereby made to the definitions
contained on page 1 of the Lease in the Basic Lease Provisions.

 

a.The defined term “Premises” shall be deleted in its entirety and replaced with
the following:

 

“Premises:That portion of the Project, containing approximately 8,779 rentable
square feet, as determined by Landlord, consisting of (i) approximately 6,489
rentable square feet of space

 

 

 

 

shown on Exhibit A to the Original Lease (“Original Premises”), and (ii)
approximately 2,290 rentable square feet of space shown as the hatched area on
Exhibit A attached to the First Amendment to Lease Agreement between Landlord
and Tenant (“Expansion Premises”). Gaudreau, Inc., Landlord’s architect, has
measured the area of the Premises pursuant to the 1996 Standard Method of
Measuring Floor Area in Office Buildings as adopted by the Building Owners and
Managers Association (ANSI/BOMA Z65.1-1996). Tenant acknowledges receipt of such
measurement and confirms that (a) Tenant has had an opportunity to confirm such
measurement with an architect of its selection before the Effective Date, and
(b) such measurement shall be conclusive as to the area of the Premises.”

 

b.The defined term “Rentable Area of the Premises” shall mean approximately
8,779 rentable square feet.

 

c.The defined term “Tenant’s Share of Operating Expenses” shall mean 4.86%.

 

4.       Delivery of Expansion Premises. Landlord shall use reasonable efforts
to deliver the Expansion Premises to Tenant by December 31, 2014 in their “as
is” condition (“Delivery” or “Deliver”). The date on which Landlord Delivers the
Expansion Premises to Tenant is referred to as the “Expansion Premises
Commencement Date.” Upon request of Landlord, Tenant shall execute and deliver a
written acknowledgement of the Expansion Premises Commencement Date when the
same is established in a form substantially similar to the form of
“Acknowledgment of Commencement Date” attached hereto as Exhibit B; provided,
however, that Tenant’s failure to execute and deliver such acknowledgement shall
not affect Landlord’s rights under this First Amendment. If Landlord fails to
Deliver timely the Expansion Premises, Landlord shall not be liable to Tenant
for any loss or damage resulting therefrom, and this First Amendment and the
Lease with respect to the Expansion Premises shall not be void or voidable.

 

a.       Acceptance. Except as set forth in this paragraph: (i) Tenant shall
accept the Expansion Premises in their condition as of the Expansion Premises
Commencement Date; (ii) Landlord shall have no obligation for any defects in the
Expansion Premises, and (iii) Tenant’s taking possession of the Expansion
Premises shall be conclusive evidence that Tenant accepts the Expansion Premises
and that the Expansion Premises were in good condition at the time possession
was taken. Notwithstanding the foregoing provisions of this paragraph, Landlord
shall, at its expense, Deliver the Expansion Premises to Tenant on the Expansion
Premises Commencement Date in a broom clean condition free and clear of all
tenancies. All electrical systems (including any electrical panels serving the
Expansion Premises), base building lighting, water service, plumbing fixtures,
life safety, mechanical and systems distribution fixtures within the Expansion
Premises and Building shall be in good operating order and condition as of the
Expansion Premises Commencement Date.

 

 2 

 

 

 

b.       No Representation or Warranty. Tenant agrees and acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the condition of all or any portion of the Expansion
Premises, and/or the suitability of the Expansion Premises for the conduct of
Tenant’s business, and Tenant waives any implied warranty that the Expansion
Premises are suitable for the Permitted Use. Tenant shall use the Expansion
Premises only for the Permitted Use under the Lease in compliance with the
provisions of Section 6 of the Lease.

 

c.       No Work. Landlord shall have no obligation to perform any work at the
Building, other than as set forth in Section 4.a above, in connection with
Tenant’s occupancy of the Expansion Premises or obtain any permits, approvals,
or entitlements related to Tenant’s specific use of the Expansion Premises or
Tenant’s business operations therein.

 

d.       Future Alterations. Tenant shall have the right, at its sole cost and
expense, to modify the Expansion Premises from and after the Expansion Premises
Commencement Date and build out a higher ratio of office to laboratory space or
vice-versa (“Future Alterations”). Tenant’s design and construction of the
Future Alterations shall constitute Alterations and shall be made in strict
accordance with the applicable provisions of the Lease, including, but not
limited to, Section 14 (Alterations and Tenant’s Property).

 

5.       Base Rent for Expansion Premises. (a) Tenant shall continue to pay Base
Rent with respect to the Existing Premises at the rates set forth in the Lease,
and (b) commencing January 1, 2015 (“Expansion Premises Rent Commencement Date”)
and subject to the Rental Abatement (as defined below), Base Rent for the
Expansion Premises shall be payable at the rate of $2,385.42 per month and
shall, notwithstanding any contrary provision contained in the Lease, thereafter
be increased on each anniversary of the Expansion Premises Rent Commencement
Date by multiplying the Base Rent payable for the Expansion Premises immediately
before such date by the Rent Adjustment Percentage (i.e., 3%) and adding the
resulting amount to the Base Rent payable for the Expansion Premises immediately
before such date. Base Rent for the Expansion Premises, as so adjusted, shall
thereafter be due as provided in the Lease.

 

a.       Base Rent Abatement. Provided Tenant is not then in Default under this
First Amendment or the Lease, Landlord hereby grants Tenant an abatement
(“Rental Abatement”) of the Base Rent payable for the Expansion Premises for a
period of 2 full calendar months beginning on the Expansion Premises Rent
Commencement Date and ending on February 28, 2015. Thereafter, Tenant shall pay
the full amount of Base Rent due in accordance with the provisions of this First
Amendment and the Lease. The Rental Abatement is conditioned on Tenant’s full
and faithful performance of all of the terms, covenants, and conditions of the
Lease to be performed and observed by Tenant during the Term. On the occurrence
of a Default by Tenant and in addition to any other rights and remedies
available to Landlord under the Lease, the Rental Abatement shall automatically
be deemed deleted from this First Amendment and the Lease and of no future force
or effect, and the Rental Abatement so given by Landlord shall be prorated with
that portion of the Rental Abatement applicable to the remaining Term being
immediately due and payable by Tenant to Landlord, and recoverable by Landlord
as Additional Rent due under the Lease, on the termination of the Lease. The
acceptance by Landlord of Rent or the cure of the Default that initiated the
operation of this paragraph shall not be deemed a waiver by Landlord of the
provisions of this paragraph unless specifically so stated

 

 3 

 

 

in writing by Landlord at the time of such acceptance. Notwithstanding anything
to the contrary in this First Amendment or the Lease, the adjustment in the Base
Rent for the Expansion Premises shall be based on the full and unabated amount
of Base Rent payable with respect to the Expansion Premises for the first year
after the Expansion Premises Rent Commencement Date.

 

6.       TI Allowance. Landlord shall provide to Tenant a tenant improvement
allowance in an amount equal to $75,000 in the aggregate (“TI Allowance”), to be
used by Tenant as set forth in this Section 6. Other than funding the TI
Allowance and performing the Tenant Improvements (as defined below), Landlord
shall have no other obligation whatsoever with respect to making any leasehold
or other improvements to the Expansion Premises. Landlord’s obligations with
respect to the T1 Allowance and the Tenant Improvements shall cease upon
disbursement in full of the TI Allowance. The TI Allowance shall be used to
reimburse Landlord for any expenses associated with modifications of or
improvements to the Expansion Premises of a fixed and permanent nature desired
by Tenant (including the design and installation cost of such modifications or
improvements, the cost of painting and installing new carpeting or flooring, or
the cost to install an electrical submeter for the Expansion Premises) and that
are approved by Landlord (“Tenant Improvements”) but shall not be used to
purchase any furniture, personal property, or other non-Building Systems
materials or equipment.

 

a.       Base Rent Adjustment for TI Allowance. Base Rent shall be increased as
of the date or dates on which Landlord draws on the TI Allowance pursuant to,
and as defined in, this Section 6 by amortizing the amount(s) so paid over the
period beginning on the date on which Landlord initially draws on the TI
Allowance and continuing through the expiration of the Base Term. Such increase
in Base Rent shall be calculated based on the amount of the TI Allowance drawn
and actually paid, transferred, or otherwise made available to Tenant. The
resulting amount so amortized shall be added to the monthly installments of Base
Rent and shall be paid regardless of the Rental Abatement. Each draw made by
Landlord of the Ti Allowance shall accrue interest at 8.5% per annum from the
date of the draw until the date on which such draw is repaid in full.

 

b.       Request; Approval Process. By no later than 180 days after the
Expansion Premises Commencement Date, Tenant shall notify Landlord in writing
whether Tenant desires Landlord to perform any Tenant Improvements and to use
all or a part of the TI Allowance. If Tenant does not so notify Landlord by such
date, Tenant shall have no right to use all or any portion of the TI Allowance.
If Tenant so notifies Landlord by such date, Tenant shall provide to Landlord
for Landlord’s review and approval within 30 days after the date of such notice,
(i) a schematic drawing and outline specifications detailing the Tenant
Improvements (“Specifications”), and a detailed breakdown of the costs relating
to the Tenant Improvements (“Budget”). Landlord shall respond to Tenant
regarding Landlord’s approval or disapproval of the Specifications and Budget,
within 10 business days after Landlord’s receipt thereof, and in the case of
Landlord’s disapproval of the proposed Specifications and/or Budget, Landlord
shall provide Tenant with written objections, questions, or comments. Tenant
shall cause the proposed Specifications and/or Budget to be revised to address
such written comments and shall submit the revised Specifications and/or Budget
to Landlord for approval within 10 days thereafter. Such process shall continue
until Landlord has approved such Specifications and Budget, after which approval
neither the Specifications nor the Budget shall be modified without Landlord’s

 

 4 

 

 

written approval. Landlord may cause the Tenant Improvements to be performed
during Tenant’s business hours, but Landlord shall use commercially reasonable
efforts to minimize any disruption to Tenant’s business operations in the
Expansion Premises. Landlord shall have no obligation to, and shall not, secure
any permits, approvals, or entitlements related to Tenant’s specific use of the
Expansion Premises or Tenant’s business operations therein.

 

c.       Draws. Landlord shall draw from the TI Allowance the costs and expenses
incurred by or on behalf of Landlord in performing the Tenant Improvements as
well as a management fee equal to 3% of the costs and expenses incurred to
perform the Tenant Improvements. Such management fee covers Landlord’s overhead
and expenses for plan review, coordination, scheduling and supervision. If the
costs and expenses to perform the Tenant Improvements are in excess of the TI
Allowance, Tenant shall pay such excess costs and expenses to Landlord as
additional rent within 15 days after request therefor.

 

d.       Title to Improvements. Title to the Tenant Improvements paid for out of
the TI Allowance shall vest in and remain in the sole name of Landlord and shall
not be subject to any liens or encumbrances. On the expiration or earlier
termination of the Term, Tenant shall surrender possession of the Tenant
Improvements to Landlord. During the Term, Tenant shall maintain the Tenant
Improvements in good order, condition, and repair (ordinary wear and tear
excepted).

 

7.       Miscellaneous.

 

a.       Entire Agreement. This First Amendment is the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
and contemporaneous oral and written agreements and discussions. This First
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

 

b.       Binding Effect. This First Amendment is binding upon and shall inure to
the benefit of the parties hereto, their respective agents, employees, members,
representatives, officers, directors, divisions, subsidiaries, affiliates,
assigns, heirs, successors in interest and shareholders.

 

c.       Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument. The signature page
of any counterpart may be detached therefrom without impairing the legal effect
of the signature(s) thereon provided such signature page is attached to any
other counterpart identical thereto except having additional signature pages
executed by other parties to this First Amendment attached thereto.

 

d.       Broker. Landlord and Tenant each represents and warrants that it has
not dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than Edge Commercial, as Landlord’s broker, and Jones Lang
LaSalle Brokerage, Inc., as Tenant’s broker (“JLL”). Edge Commercial shall be
paid by Landlord pursuant to a separate agreement between Edge Commercial and
Landlord. JLL shall be paid pursuant to a separate agreement between Edge
Commercial and JLL. Landlord and Tenant each hereby agrees to indemnify and hold
the other

 

 5 

 

 

harmless from and against any claims by any Broker, other than Edge Commercial
and JLL, claiming a commission or other form of compensation by virtue of having
dealt with Tenant or Landlord, as applicable, with regard to this leasing
transaction.

 

e.       Ratification; Conflicts. Except as amended and/or modified by this
First Amendment, the Lease is hereby ratified and confirmed and all other terms
of the Lease shall remain in full force and effect, unaltered and unchanged by
this First Amendment. In the event of any conflict between the provisions of
this First Amendment and the provisions of the Lease, the provisions of this
First Amendment shall prevail. Regardless of whether specifically amended by
this First Amendment, all of the terms and provisions of the Lease are hereby
amended to the extent necessary to give effect to the purpose and intent of this
First Amendment.

 

f.       Non-Disclosure of Terms. Tenant acknowledges and agrees that the terms
of the Lease are confidential and constitute proprietary information of
Landlord. Disclosure of such terms could adversely affect the ability of
Landlord and its affiliates to negotiate, manage, and administer other leases
and impair Landlord’s relationship with other tenants. Accordingly, as a
material inducement for Landlord to enter into this First Amendment, Tenant, and
behalf of itself and its partners, managers, members, officers, directors,
employees, agents, and attorneys, agrees that it shall not intentionally and
voluntarily (i) disclose the terms and conditions of the Lease to any
publication or other media or any tenant or apparent prospective tenant of the
Building or other portion of the Project, or real estate agent or broker, either
directly or indirectly, or (ii) post or place on any website or other form of
media, directly or indirectly, any of the terms and conditions of the Lease or
opine or critique Landlord’s management ownership abilities and skills.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment under
seal as of the day and year first above written.

 

  TENANT:       GENVEC, INC.,   a Delaware corporation       By: /s/ Douglas J.
Swirsky (SEAL)   Its: President + CEO  

 

  LANDLORD:       ARE-MARYLAND NO. 30, LLC,   a Maryland limited liability
company

 

  By: ARE-Maryland No. 29, LLC,   a Maryland limited liability company,   as its
sole member

 

  By: Alexandria Real Estate Equities, L.P.,   a Delaware limited partnership,  
as its sole member

 

  By: ARE-QRS CORP.,   a Maryland corporation,   general partner

 

  By: /s/ Jennifer Banks (SEAL)   Name: Jennifer Banks     Title: EVP, General
Counsel  

 

 7 

 

 

EXHIBIT A
ORIGINAL PREMISES AND EXPANSION PREMISES

 

(See attached)

 

 

 

 

 [t1700563ex10-29p9.jpg]

 



 A-1 

 

 

EXHIBIT B
ACKNOWLEDGMENT OF EXPANSION PREMISES COMMENCEMENT DATE

 

This ACKNOWLEDGMENT OF EXPANSION PREMISES COMMENCEMENT DATE is made as of this
____ day of ______________, 201_, between ARE-MARYLAND NO. 30, LLC, a Delaware
limited liability company (“Landlord”), and GENVEC, INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of the First Amendment to Lease
Agreement dated as of December_, 2014 (“First Amendment”), by and between
Landlord and Tenant. Any initially capitalized terms used but not defined herein
shall have the meanings given them in the First Amendment.

 

Landlord and Tenant hereby acknowledge and agree that the Expansion Premises
Commencement Date is December , 2014, the Expansion Premises Rent Commencement
Date is January 1, 2015 (subject to the Rental Abatement set forth in the First
Amendment), and the expiration date of the Base Term of the Lease shall be
midnight on October 31, 2019. In case of a conflict between the terms of the
First Amendment and the terms of this Acknowledgement of Expansion Premises
Commencement Date, this Acknowledgement of Expansion Premises Commencement Date
shall control for all purposes.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
EXPANSION PREMISES COMMENCEMENT DATE under seal to be effective on the date
first above written.

 

  TENANT:       GENVEC, INC.,   a Delaware corporation       By:   (SEAL)   Its:
   

 

  LANDLORD:       ARE-MARYLAND NO. 30, LLC,   a Maryland limited liability
company       By: ARE-Maryland No. 29, LLC,   a Maryland limited liability
company,   as its sole member

 

  By: Alexandria Real Estate Equities, L.P.,   a Delaware limited partnership,  
as its sole member

 

 B-1 

 

 



  By: ARE-QRS CORP.,     a Maryland corporation,     general partner

 

    By: (SEAL)   Name:       Title:    

 

 B-2 

 